COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
AIDELI LEEANETTE JIMENEZ,                                        No. 08-20-0003-CR
                                                 §
                          Appellant,                               Appeal from the
                                                 §
v.                                                           County Court at Law No. 7
                                                 §
THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                 §
                          State.                                (TC# 20170C06112)
                                                 §


                                         O R D E R

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until January 30, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Jaime Esparza, the State’s attorney, prepare the State’s

Brief and forward the same to this Court on or before January 30, 2021.

       IT IS SO ORDERED this 30th day of December, 2020.


                                             PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.